DETAILED ACTION
This office action is a response to the Request for Continued Examination (RCE) filed on July 11, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2022 has been entered.

Allowable Subject Matter
Claims 1, 3-4, 6-16, 18-19 and 21-41 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Applicant’s remarks and amendment filed on March 21, 2022 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has
been found that solely or in any reasonable combination reads on the claims as amended. The closest prior art found is as follows: Papasakellariou (US 2019/0313342), Han et al. (US 2021/0058922), Yin et al. (US 2019/0052421), Jeon et al. (US 2019/0097762) and Matsumura et al. (US 2021/0037519).
                                                                 
Prior art reference Papasakellariou is directed to a method and apparatus for determining a power or a number of repetitions for a physical uplink control channel (PUCCH) transmission that includes a number of uplink control information (UCI) bits. A power for the PUCCH transmission is determined based on an adjustment factor that uses different functions depending on the number of UCI bits or based on a type of the UCI bits. A number of repetitions for the PUCCH transmission that is with a spatial filter over a number of symbols is determined from a reference number of repetitions and one or more of a reference number of UCI bits, a reference number of symbols, or a reference spatial filter (Papasakellariou Abstract; Figure 1-3 and 14; Paragraph [0010, 0177 and 0197-0205]).
Prior art reference Han is directed to a method and apparatus for signal transmission and terminal. The method includes determining the sending mode of multiple uplink channels by a user equipment (UE) in a case where overlapped symbols of the uplink channels exist in time domain; and sending uplink signals carried by the uplink channels according to the determined sending mode (Han Abstract; Figure 14; Paragraph [0002-0012, 0084 and 0191-0194]).
Prior Art reference Yin is directed to multiple slot long physical uplink control channel (PUCCH) design for 5th generation (5G) new radio (NR). An uplink control channel (PUCCH) spans over multiple slots based on a signaling from a base station (gNB). The instructions are also executable to determine a demodulation reference signals (DMRS) structure in the configured multi-slot PUCCH. The instructions are further executable to determine a frequency hopping method of the configured multi-slot PUCCH. The instructions are additionally executable to determine uplink control information (UCI) encoding and loading methods on the configured multi-slot PUCCH. The instructions are also executable to determine a resource of a control channel for UCI feedback. The instructions are further executable to transmit UCI on a selected channel (Yin Abstract; Paragraph [0002-0005, 0060-0062, 0090-0098, 0206 and 0211]).
Prior Art reference Jeon is directed to a system and method for HARQ feedback for grant free transmissions. A base station may transmit wireless device-specific downlink control information comprising HARQ feedback to a wireless device. Coordinating a plurality of HARQ feedbacks may result in complicated processing at the base station and/or a delay to schedule a HARQ feedback for the wireless device. The transmission of the downlink control information may not require HARQ feedback from a wireless device. By reducing the transmission of HARQ feedback, the channel capacity utilized for error correction transmissions can be reduced, thereby enhancing resource utilization (Jeon Abstract; Paragraph [0002-0004 and 0222-0224]).
Prior art Reference Matsumura is directed to a user terminal and radio communication method in which uplink control channels will be transmitted properly. A user terminal has a receiving section that receives frequency hopping information, which indicates whether frequency hopping for an uplink control channel in one slot is enabled or not, and receives information that indicates the number of slots for the uplink control channel, and a control section that, when the number of slots is greater than one, controls repetition transmission of the uplink control channel, over a plurality of slots, by applying at least one of a spreading factor of a time-domain orthogonal cover code, a configuration of a demodulation reference code, and a base sequence, to the uplink control channel, based on the frequency hopping information (Matsumura Abstract; Paragraph [0001-0011 and 0062-0063]).

The prior art of record fail to disclose alone or in any reasonable combination, as required by the independent claims, “…receiving, in connection with an ultra-reliable low latency communication service, a configuration message to configure repetition for the ultra-reliable low latency communication service; and transmitting a plurality of repetitions based at least in part on receiving the configuration message, wherein a first repetition, of the plurality repetitions, extends across a slot boundary from a first slot to a second slot, and wherein the first repetition is associated with a first quantity of symbols and a second repetition, of the plurality of repetitions, is associated with a second quantity of symbols that is different from the first quantity of symbols.”
None of these references, taken alone or in any reasonable combination, teach the claims as amended, and thus the claims are allowed over the prior art of record.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414